94 F.3d 654
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Alan WAGERS, Defendant-Appellant.
No. 95-30006.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 7, 1996.*Decided Aug. 9, 1996.

Before:  GOODWIN, BRUNETTI, and KOZINSKI, Circuit Judges.


1
MEMORANDUM**


2
Alan Willard Wagers pleaded guilty to possession with intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1).  At the proposed change of plea hearing, the government recited the facts of the case, and the judge asked Wagers whether they were all true.  The judge accepted the plea when Wagers stated that they were true.  Wagers now challenges the plea, arguing under Federal Rule of Criminal Procedure 11(f) that there was an insufficient factual basis for the judge to accept the plea.


3
The elements of possession with intent to distribute cocaine are:  (1) the defendant possessed cocaine;  (2) the defendant knew it was cocaine;  and (3) the defendant intended to distribute the cocaine.   See United States v. Castillo, 866 F.2d 1071, 1086 (9th Cir.1988).  The government's recitation of the facts sufficiently established a factual basis for all three elements.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Circuit Rule 36-3